norman hinerfeld petitioner v commissioner of internal revenue respondent docket no 20946-08l filed date r issued to p a final notice_of_intent_to_levy with regard to p’s unpaid trust fund recovery penalties totaling dollar_figure p timely requested a collection_due_process cdp hearing with the office of appeals appeals and submitted to appeals an offer-in-compromise oic of dollar_figure followed by an amended oic of dollar_figure the settlement officer assigned to the case recommended that the amended oic be accepted and sub- mitted the matter to r’s area_counsel for review in accord- ance with sec_7122 upon review area_counsel discovered that p and his wife were named as defendants in a lawsuit alleging that p had fraudulently conveyed assets to his wife area_counsel recommended that p’s amended oic be rejected and the appeals team manager agreed appeals issued to p a final notice_of_determination rejecting his amended oic and determining that it was appropriate to pro- ceed with the proposed levy p filed a timely petition for review with the court held although the matter was raised for the first time in p’s posttrial briefs the court will consider p’s argument that appeals and area_counsel engaged in prohibited ex_parte communications during the cdp hearing held further appeals and area_counsel were obliged to communicate with regard to p’s amended oic in accordance with sec_7122 and consequently their communica- tions were not prohibited ex_parte communications within the meaning of revproc_2000_43 2000_2_cb_404 held fur- ther appeals did not abuse its discretion in deciding to accept area counsel’s recommendation to reject p’s amended oic or in determining to proceed with the proposed levy richard stephen kestenbaum for petitioner donald alan glasel for respondent gale judge pursuant to sec_6330 sec_1 norman hinerfeld petitioner seeks review of respondent’s deter- mination to proceed with a levy to collect petitioner’s unpaid trust fund recovery penalties trust fund penalties assessed pursuant to sec_6672 for the quarterly periods ended september and date march september and date and date the issues for decision are whether respondent’s office of appeals appeals and area_counsel in the small_business self all section references are to the internal_revenue_code_of_1986 as amended verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hiner sep jamie united_states tax_court reports employed division of the office_of_chief_counsel area_counsel engaged in prohibited ex_parte communications during petitioner’s collection_due_process cdp hearing and whether appeals abused its discretion in rejecting peti- tioner’s amended offer-in-compromise findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incor- porated herein by this reference the parties agree that all of the stipulated exhibits are part of the administrative record of the proposed collection action at issue at the time the petition was filed petitioner resided in new york on date respondent sent to petitioner by cer- tified mail a final notice_of_intent_to_levy and notice of your right to a hearing with respect to unpaid trust fund penalties totaling dollar_figure petitioner submitted to appeals a timely form request for a collection_due_process or equivalent_hearing indicating that he was preparing an offer-in-compromise oic petitioner does not dispute that he is liable for the trust fund penalties at issue as a responsible_person of thermacon industries inc thermacon on date petitioner submitted to appeals an oic of dollar_figure based on doubt as to collectibility and a form 433-a collection information statement for wage earners and self-employed individuals on date settlement officer carol berger so berger notified petitioner that his case had recently been transferred to her and she requested that he update his form 433-a on date petitioner submitted to so berger a revised form 433-a so berger subsequently deter- mined that petitioner’s reasonable collection potential was dollar_figure in early date petitioner amended his oic to dollar_figure amended oic on date so berger recommended that the internal_revenue_service irs accept petitioner’s amended oic and she requested area counsel’s verification and review upon review of the matter area_counsel discovered at the time of petitioner’s hearing reasonable collection potential was defined as the amount that could be collected from a taxpayer from all available means see internal_revenue_manual irm pt date that definition currently appears at irm pt date verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hiner sep jamie hinerfeld v commissioner that petitioner and his wife ruth hinerfeld were named as codefendants along with other alleged business associates in a lawsuit filed in the u s district_court for the district of new jersey on date the pending lawsuit styled multi-glass atlantic inc v alnor assocs llc no 07-cv-04760 d n j filed date multi-glass law- suit concerned the sale of substantially_all of thermacon’s assets pursuant to an asset purchase agreement petitioner signed on thermacon’s behalf on date to reelan industries inc reelan a corporation wholly owned by petitioner’s children and rjtl inc a corporation wholly owned by ruth hinerfeld and petitioner’s children the asset purchase agreement valued the assets at dollar_figure million multi-glass claimed that petitioner and the other defend- ants fraudulently conveyed substantially_all of thermacon’s assets to reelan purposefully leaving thermacon unable to satisfy obligations to its creditors including multi-glass which had obtained a dollar_figure canadian dollars default judgment against thermacon in earlier litigation multi- glass claimed an interest in the assets that thermacon had transferred to reelan under the asset purchase agreement after area_counsel brought the multi-glass lawsuit to so berger’s attention she sent a letter to petitioner dated date posing to thermacon following questions related the an amended complaint of the above action multi-glass lawsuit filed names you as an officer of thermacon industries inc and thermacon penetec systems inc are you currently an officer owner share- holder of either of these entities if not when did your association cease who did you sell to and what was the sale price provide verification skip to question if you were not an officer owner of thermacon or thermacon penetec systems inc under the complaint in the plaintiff ’s proposed discovery plan filed they allege thermacon transferred all of its assets to reelan industries inc who were are the officer owners of reelan industries inc by letter dated date petitioner responded to so berger’s questions as follows i terminated my employment with the thermacon and penetec compa- nies in since that date i have not been an officer or shareholder of either entity all of the assets of of sic thermacon and penetec were liened by the lasalle bank supporting a dollar_figure million loan to thermacon verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hiner sep jamie united_states tax_court reports in my wife purchased the lasalle lien which covered all of the thermacon and penetec assets for dollar_figure million the net assets of thermacon and penetec totaled dollar_figure million at that time immediately after assuming the lien why sic wife sold the thermacon and penetec assets to the reelan corporation for dollar_figure million in the form of notes and preferred_stock reelan never paid the cash notes portion of the purchase_price and the preferred_stock is worthless since reelan was liquidated in sic with no net assets n a petitioner’s responses conflicted with information in area counsel’s possession in response to question petitioner claimed that he had not been an officer or shareholder of thermacon since and that his wife sold the thermacon assets however in his answer to the amended complaint in the multi-glass lawsuit which is part of the administrative record petitioner specifically admitted that he signed the asset purchase agreement on behalf of thermacon on or about date further even though petitioner admitted in the multi-glass lawsuit that he had acted on behalf of thermacon in the asset sale to reelan he treated question concerning reelan’s ownership as inappli- cable to him on the grounds that he had no role in thermacon’s affairs in area_counsel reviewed petitioner’s responses to so berger’s date letter and concluded that it would be premature to accept his amended oic because the resolution of the multi-glass lawsuit might show that petitioner had participated in a fraudulent transfer of thermacon’s assets exposing ruth hinerfeld as petitioner’s nominee and pro- viding a new source for the irs to collect petitioner’s unpaid trust fund penalties the disposition of petitioner’s oic which was first sub- mitted to appeals on date was subject_to the month time restriction prescribed by sec_7122 in thi sec_3 respondent suggested at trial and on brief that petitioner’s transfer of a residence to his wife was a fraudulent transfer when this issue was considered in petitioner’s cdp hearing appeals concluded that it was not a fraudulent transfer and area_counsel agreed the transfer of the residence accordingly played no role in the determination to reject petitioner’s offer-in-com- promise and we decline to consider the issue further sec_7122 was added to the internal_revenue_code as part of the tax_increase_prevention_and_reconciliation_act_of_2005 tipra pub_l_no sec_509 sec_120 stat pincite and provides that an oic shall be deemed accepted by the secretary if the oic is not rejected by the secretary before the date which i sec_24 months after the date of submission of the oic sec_7122 is effective for oics submitted on or after date tipra sec_509 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hiner sep jamie hinerfeld v commissioner regard so berger conducted a telephone conference with petitioner’s counsel on date and informed him that her supervisor appeals team manager john o’dea atm o’dea agreed with area counsel’s recommendation to reject petitioner’s amended oic during this same telephone con- ference so berger informed petitioner’s counsel that appeals was amenable to designating petitioner’s liability currently not collectible petitioner rejected the proposal to place his account in currently not collectible status by letter dated date atm o’dea informed petitioner that his amended oic had been rejected on date appeals sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination rejecting the amended oic and sustaining the proposed levy the notice_of_determination stated in relevant part the amended oic was investigated and recommended for approval by appeals but area_counsel determined that there might be additional collection potential once a pending lawsuit was resolved and appeals offered to designate petitioner’s account currently not collectible as a less intrusive alternative to the proposed levy petitioner filed a timely petition with the court contesting respondent’s determination to proceed with the proposed levy petitioner alleged that respondent erred in failing to agree to refrain from the proposed levy and in con- cluding that designating petitioner’s account currently not collectible was an appropriate collection alternative petitioner alleged in paragraph of the petition that although an offer_in_compromise was submitted and was recommended for approval by the appeals officer area_counsel determined that there may be additional collection potential based upon the possible resolution of an unrelated litigation petitioner did not expressly challenge the pro- priety of the communications between appeals and area_counsel in the petition or at any time before or during the trial of this case petitioner argued for the first time in hi sec_5 so berger disagreed with area counsel’s opinion that petitioner’s amended oic should be rejected however authority to accept petitioner’s oic resided with atm o’dea see 136_tc_475 and authorities thereat cited see also delegation_order rev irm pt date see irm pt date verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hiner sep jamie united_states tax_court reports posttrial briefs that appeals had engaged in prohibited ex_parte communications with area_counsel i collection procedures opinion sec_6331 authorizes the secretary to levy upon all property and rights to property belonging to a taxpayer liable for taxes who fails to pay those taxes within days of notice_and_demand for payment the levy authorized in sec_6331 may be made only if the secretary has given written notice to the taxpayer at least days before the day of the levy identifying the amount of the unpaid tax and informing the taxpayer of his right to a cdp hearing with appeals sec_6331 sec_6330 if the taxpayer submits a timely request for a cdp hearing sec_6330 requires appeals to obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met in addition the taxpayer may raise at the cdp hearing any relevant issue relating to the unpaid tax or the proposed levy including offers of collection alternatives such as oics or in certain circumstances a challenge to the underlying liability sec_6330 and b at the conclusion of the cdp hearing appeals must determine whether to proceed with the collec- tion action and shall take into account the required verification issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that any collection action be no more intrusive than nec- essary sec_6330 this court has jurisdiction to review appeals’ administra- tive determinations sec_6330 because petitioner does not dispute his liability for the trust fund penalties we review appeals’ determination for abuse_of_discretion see 114_tc_604 114_tc_176 in reviewing a cdp determination for abuse_of_discretion generally we consider only issues raised in the cdp hearing see giamelli v verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hiner sep jamie hinerfeld v commissioner commissioner 129_tc_107 see also sec_301_6330-1 q a-f3 proced admin regs ii ex_parte communications as a preliminary matter we consider whether petitioner should be permitted to raise the issue of whether appeals and area_counsel engaged in prohibited ex_parte commu- nications respondent asserts that petitioner’s argument regarding the communications is a new issue and that the court should decline to consider it now because it was not raised in the pleadings or at trial the principle that a party may not raise a new issue on brief is not absolute rather it is founded upon the exercise of judicial discretion and frequently turns on a determination whether the opposing party will be prejudiced in having to respond to a belated issue which precludes or limits that party’s opportunity to present pertinent evidence see 92_tc_1267 aff ’d 906_f2d_62 2d cir see also toyota town inc v commis- sioner tcmemo_2000_40 aff ’d sub nom 268_f3d_1156 9th cir petitioner’s argument regarding impermissible ex_parte contacts inconsistent with the pleadings and respondent does not contend that he would suffer any mean- ingful prejudice if the court considered the argument indeed the record includes all the information the court needs to resolve what is in essence a legal issue accordingly we will consider petitioner’s argument notwithstanding that it was raised for the first time in his posttrial briefs is not congress directed the commissioner to develop a plan to restrict ex_parte communications between appeals employees and other irs employees as part of the internal_revenue_service restructuring and reform act of rra pub_l_no sec_1001 sec_112 stat pincite rra sec_1001 provides as follows effective for cdp hearing requests made on or after date the applicable version of the regulations is sec_301_6330-1 q a-f3 proced admin regs see t d 2006_2_cb_887 verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hiner sep jamie united_states tax_court reports sec_1001 reorganization of the internal_revenue_service a in general -the commissioner of internal revenue shall develop and implement a plan to reorganize the internal_revenue_service the plan shall- ensure an independent appeals function within the internal_revenue_service including the prohibition in the plan of ex_parte communications between appeals officers and other internal_revenue_service employees to the extent that such communications appear to compromise the independ- ence of the appeals officers in accordance with this congressional mandate the commis- sioner issued revproc_2000_43 2000_2_cb_404 which provides guidelines in question and answer format that are designed to distinguish prohibited and permissible ex_parte communications between appeals and other irs employees during an administrative appeal in so doing the review procedure does not adopt formal ex_parte procedures that would apply in a judicial proceeding but instead attempts to ensure the independence of the appeals organization while preserving the role of appeals as a flexible administrative settlement authority operating within the internal revenue service’s overall framework of tax_administration responsibil- ities id sec_2 citing revproc_2000_43 supra and certain other administrative guidance petitioner argues that the discus- sions wherein area_counsel alerted so berger to the multi- glass lawsuit and the possibility of a fraudulent conveyance and recommended rejection of petitioner’s oic constituted prohibited ex_parte communications which compromised the independence of appeals consequently petitioner contends the case must be remanded for a supplemental hearing respondent contends that the discussions between area_counsel and appeals were not prohibited ex_parte contacts we agree with respondent revproc_2000_43 q a-11 c b pincite specifi- cally addresses communications between appeals and the office_of_chief_counsel acknowledging the need for appeals employees to obtain legal advice from the office_of_chief_counsel a-11 provides three limitations on communications revproc_2000_43 2000_2_cb_404 has been superseded by revproc_2012_18 2012_10_irb_455 effective for communications after date verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hiner sep jamie hinerfeld v commissioner between appeals employees and office_of_chief_counsel attorneys appeals employees must not communicate with chief_counsel attorneys who have previously provided advice to the irs employees who made the determination appeals is reviewing requests for legal advice where the answer is uncertain should be referred to the chief counsel’s national_office and handled as requests for field_service_advice or technical_advice and although appeals employees may obtain legal advice from the office_of_chief_counsel they remain responsible for making independent evaluations and judgments concerning the cases appealed to them and counsel attorneys are prohibited from offering advice that includes settlement ranges for any issue in an appealed case there is no evidence that the area_counsel attorneys with whom appeals conferred in this case had previously advised any employee who made the determination under appeals review that is any employee of the collection_division who made the determination to levy on petitioner’s property in addition the administrative record establishes that while so berger disagreed with area counsel’s recommendation to reject petitioner’s amended oic the decision to reject the oic was made by atm o’dea who rather than so berger had the authority to do so unlike so berger atm o’dea agreed with area counsel’s recommendation to reject given the substantial evidence that area_counsel had marshaled to support the conclusion that petitioner had made a fraudulent conveyance we are satisfied that atm o’dea exercised independent judgment as contemplated in revproc_2000_43 supra when he agreed with area counsel’s recommenda- tion thus the communications between appeals and area see supra note in deciding this case we are not required to and do not determine whether petitioner en- gaged in any fraudulent conveyance it is sufficient for our purposes that area_counsel had un- covered substantial evidence of such a conveyance the evaluation of whether appeals com- mitted an abuse_of_discretion turns in large part upon information available to it when a deter- mination is made in this regard we note that the administrative record indicates that peti- tioner’s answers to appeals’ queries concerning the sale of thermacon’s assets were on their face inconsistent with the position he took in his pleadings in the multi-glass lawsuit and he made no effort to address those inconsistencies in the proceedings before appeals or this court petitioner makes much of the fact that so berger rather obviously disagreed with area counsel’s recommendation to reject petitioner’s amended oic contending that this fact dem- onstrates that so berger was unaware of her authority to reject area counsel’s advice and of her obligation to reach an independent determination as provided in revproc_2000_43 supra the short answer to petitioner’s argument is that so berger did not make the decision to reject the oic she lacked authority to do so the decision on behalf of appeals was made by atm continued verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hiner sep jamie united_states tax_court reports counsel in this case do not fall within the limitations pre- scribed in revproc_2000_43 supra moreover review by area_counsel here was mandated by statute sec_7122 permits the secretary to compromise any civil case arising under the internal revenue laws sec- tion d provides that the secretary shall prescribe guidelines for irs officers and employees to determine whether an oic is adequate and should be accepted to resolve a dispute sec_7122 however provides that if the sec- retary makes a compromise in a civil case in which the unpaid amount of the tax assessed is dollar_figure or more an opinion of the general counsel for the department of the treasury or_his_delegate shall be placed on file in the office of the secretary see also sec_301_7122-1 proced admin regs internal_revenue_manual irm pt date petitioner submitted his oic to appeals on the basis of doubt as to collectibility a concept that is defined in sec_301_7122-1 proced admin regs as any case where the taxpayer’s assets and income are less than the full amount of the liability sec_301_7122-1 proced admin regs provides special rules for evaluating oics based on doubt as to collectibility subdivision ii a of that provision states in relevant part ii nonliable spouses - a in general -where a taxpayer is offering to compromise a liability for which the taxpayer’s spouse has no liability the assets and income of the nonliable spouse will not be considered in deter- mining the amount of an adequate offer the assets and income of a non- liable spouse may be considered however to the extent property has been transferred by the taxpayer to the nonliable spouse under circumstances that would permit the irs to effect collection of the taxpayer’s liability from such property eg property that was conveyed in fraud of creditors general counsel for the treasury has delegated responsi- bility for the legal review of oics under sec_7122 to the office_of_chief_counsel with the concomitant authority to re- delegate such responsibility general counsel order no rev date irm pt the office_of_chief_counsel redelegated this authority to irs division counsel in the small_business self employed division irm pt o’dea after what we are satisfied was an exercise of independent judgment verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hiner sep jamie hinerfeld v commissioner the small_business self employed division in turn redelegated this authority to area_counsel and asso- ciate area_counsel irm pt d date irm pt date states that when counsel review is required under sec_7122 counsel must determine whether the legal requirements for com- promise have been met and if so counsel shall review the proposed acceptance for consistent application of the irs’ poli- cies regarding whether the proposed compromise amount is acceptable irm pt iii date states that when a taxpayer has submitted an oic based on doubt as to collectibility counsel’s review should include a deter- mination of whether fraudulent_conveyances and or trans- feree liability issues have been properly resolved irm pt cautions however that in making its determina- tions concerning acceptance of all oics ie those based upon doubt as to collectibility as well as doubt as to liability and effective tax_administration counsel must rely upon fac- tual determinations made by the service these determina- tions should ordinarily not be reexamined by counsel unless patently erroneous in sum area counsel’s review of and negative rec- ommendation concerning petitioner’s amended oic premised on its findings concerning the possibility of a fraudulent conveyance was mandated by the statute the regulations and applicable administrative procedures revproc_2000_43 supra does not directly address ex_parte communications that occur between appeals and the office_of_chief_counsel area_counsel obviously investigated and developed new facts not considered by appeals with respect to petitioner’s possible fraudulent conveyance while the irm provision noted above covering all oics states that ordinarily counsel should not reexamine factual determinations made by the service unless patently erroneous we are satisfied that the irm provision specifi- cally addressed to oics based on doubt as to collectibility which directs counsel to determine whether fraudulent conveyance issues have been properly resolved contemplates investiga- tions like those undertaken by area_counsel in this case and constitutes an exception to the general requirement that counsel ordinarily defer with respect to factual determinations we further note that the prohibition on appeals employees’ communications concerning the accuracy of the facts presented by the taxpayer and the relative importance of the facts to the determination appears in q a-5 of revproc_2000_43 supra concerning communications be- tween appeals employees and employees of the originating function ie the function where the determination was made that appeals is reviewing the prohibition is not stated in q a- concerning communications between appeals employees and employees of the office_of_chief_counsel thus to the extent communications between appeals and counsel concerning the facts of a case are restricted those restrictions are found in the irm rather than revproc_2000_43 supra the irm nonetheless contemplates reexamination of facts by chief_counsel employ- ees in certain circumstances including in connection with review of fraudulent conveyance issues verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hiner sep jamie united_states tax_court reports pursuant to a statutory mandate such as sec_7122 however revproc_2000_43 supra covers a comparable scenario in q a-16 concerning communications between appeals and the commissioner or other service officials who have overall supervisory responsibility for irs operations noting the commissioner’s supervisory responsibilities under sec_7803 a-16 states that ex_parte communications about specific cases are permissible between appeals and the commissioner and other irs officials with overall supervisory responsibility thus a-16 exempts ex_parte communications that occur pursuant to the statutory responsibilities of irs employees who communicate with appeals employees in fulfillment of those responsibilities we conclude that the same principle applies to appeals employees’ communications with office_of_chief_counsel employees in fulfillment of their responsibilities under sec_7122 in reaching this conclusion we also apply the principle of statutory construction that where two statutes potentially conflict a court should ‘read the statutes to give effect to each if we can do so while preserving their sense and pur- pose ’ 91_tc_926 quoting 451_us_259 we should attempt to interpret or reconcile them in a manner which will not cause an arbitrary or unreasonable result id the predecessor of sec_7122 was first enacted in see act of july ch sec_102 sec_15 stat pincite and a dollar_figure threshold for review was added as part of the internal_revenue_code of ch sec_7122 sec_68a stat pincite the threshold in sec_7122 for com- promised liabilities requiring general counsel review was more recently raised to dollar_figure from dollar_figure in see tax- payer bill of right sec_2 pub_l_no sec_503 sec_110 stat pincite two years later in rra sec_1001 congress directed the commissioner to develop a plan restricting ex_parte communications between appeals employees and other irs employees nothing in the legisla- tive history of rra sec_1001 suggests that con- gress intended that directive to circumscribe the review of an oic by the general counsel or_his_delegate mandated in sec_7122 where the oic is the subject of appeals consideration revproc_2000_43 supra can be readily interpreted to permit full review by the office of chief verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hiner sep jamie hinerfeld v commissioner counsel of an oic based on doubt as to collectibility including nondeferential factual determinations incident to the issue of a fraudulent conveyance the applicable irm guidelines buttress that interpretation we reject petitioner’s arguments to the contrary which contend that area coun- sel’s investigation and development of the facts concerning a possible fraudulent conveyance and negative recommenda- tion to appeals concerning the oic as a result constitute prohibited ex_parte communications contemplated by con- gress and proscribed by revproc_2000_43 supra for the foregoing reasons we hold that communications between employees of the office_of_chief_counsel and appeals to facilitate compliance with sec_7122 are not prohibited ex_parte communications for purposes of rra sec_1001 or revproc_2000_43 supra iii abuse_of_discretion aside from his ex_parte communications argument peti- tioner contends that an abuse_of_discretion occurred because area_counsel exercised undue influence over what should have been an independent review of his amended oic by appeals and so berger did not understand she need not accept area counsel’s negative recommendation as pre- viously discussed area counsel’s review and recommenda- tion concerning petitioner’s oic was mandated by statute and complied with applicable regulations and administrative procedures so berger lacked authority to accept the oic and we are satisfied atm o’dea who had such authority exercised independent judgment in accepting area counsel’s recommendation when he did so atm o’dea had before him substantial evidence that petitioner had effected a fraudulent conveyance of the thermacon assets and petitioner’s incon- sistent representations regarding when he ceased to control those assets generally a doubt as to collectibility oic may be accepted only when it equals or exceeds the taxpayer’s reasonable collection potential irm pt date see also revproc_2003_71 sec_4 2003_2_cb_517 amounts includible in a taxpayer’s reasonable collection potential include amounts collectible from third parties through judicial action such as a suit to set_aside a fraudu- verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hiner sep jamie united_states tax_court reports lent conveyance irm pt date the thermacon assets for which there was substantial evidence of a fraudulent conveyance and about which petitioner appeared to be dissembling were conceded by him to be worth dollar_figure million at the time of transfer in view of the time constraints imposed by sec_7122 and the apparently protracted nature of the multi-glass lawsuit petitioner was offered the collection alternative of placing his account in currently not collectible status which he rejected in these circumstances atm o’dea’s decision to reject an oic to settle trust fund penalties totaling dollar_figure for dollar_figure was not an abuse_of_discretion if anything this case illustrates not an abuse_of_discretion by irs employees but instead the wisdom of requiring the office of chief counsel’s review of fraudulent conveyance issues iv conclusion petitioner did not challenge the existence or amount of his liability for the trust fund penalties that respondent seeks to collect nor did he raise any other challenges to the appro- priateness of the collection action because we have found that there were no prohibited ex_parte communications and that there was no abuse_of_discretion in rejecting petitioner’s amended oic we conclude that respondent correctly deter- mined to proceed with the proposed levy to reflect the foregoing decision will be entered for respondent f verdate nov jun jkt po frm fmt sfmt v files bound vol without crop marks b v hiner sep jamie
